United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Queenstown, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0093
Issued: June 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 16, 2019 appellant filed a timely appeal from a September 9, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a lumbar injury
causally related to the accepted May 16, 2018 employment incident.
FACTUAL HISTORY
On June 1, 2018 appellant, then a 54-year-old regional rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on May 16, 2018 she injured her back when pulling a box toward

1

5 U.S.C. § 8101 et seq.

her and lifting it at hip level when it shifted while in the performance of duty. She stopped work
on May 21, 2018.
In a June 13, 2018 duty status report (Form CA-17), Dr. Tushar Sharma, Board-certified
in internal medicine, noted traumatic injuries to appellant’s back and right shoulder and referenced
resultant lower back and right shoulder pain radiating into her right lower extremity. In a referral
order and pain management visit summary of even date, he diagnosed her with lumbar
radiculopathy and referred her to physical and interventional therapy. Additionally, Dr. Sharma
indicated in a June 13, 2018 note that appellant could return to light-duty work on June 27, 2018.
By development letter dated June 25, 2018, OWCP informed appellant that her claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment, and thus, limited
expenses had therefore been authorized. However, a formal decision was now required. OWCP
advised appellant of the type of factual and medical evidence required to establish her traumatic
injury claim and asked her to complete a questionnaire and provide further details regarding the
circumstances of the claimed May 16, 2018 employment incident. It also requested a narrative
medical report from her physician which provided a rationalized medical explanation as to how
the alleged employment incident caused her diagnosed condition. OWCP afforded appellant 30
days to respond.
In a May 21, 2018 medical report, Kevin Slayton, a physician assistant, noted appellant’s
low back pain and right lower extremity symptoms that began on May 19, 2018 after she lifted a
heavy package at work on May 17, 2018. He recounted that she experienced intense pain in her
right buttock and right posterolateral thigh pain while she was vacuuming. Mr. Slayton reviewed
her medical history, reporting that she previously underwent a right L4-5 microdiscectomy in
March 2017 and that, after the surgery, she still experienced pain in her lower back and right lower
extremity, but had returned to work. On review of a magnetic resonance imaging (MRI) scan of
appellant’s lumbosacral spine, he indicated recurrent disc herniation at L4-5 on the right.
Mr. Slayton opined that she was suffering from right L4 radicular symptoms due to her disc
herniation and noted that her symptoms began while lifting a heavy package at work. He
diagnosed lumbar postlaminectomy syndrome, low back pain, prolapsed lumbar intervertebral
disc, degeneration of lumbar intervertebral disc, and lumbosacral spondylosis without myelopathy.
In a June 13, 2018 medical report, Dr. Sharma evaluated appellant’s symptoms related to
her lower back pain. He diagnosed lumbar radiculopathy, degeneration of lumbar intervertebral
disc, and low back pain.
A June 21, 2018 letter with an illegible signature instructed appellant to report back to
Dr. Stephen D. Brown after she received back injections from Dr. Sharma and thereafter, she
would be able to further discuss options for surgery.
By decision dated July 26, 2018, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish that the injury and/or events occurred as
she described. It noted that she failed to respond to OWCP’s June 25, 2018 questionnaire.

2

On July 31, 2018 appellant requested a review of the written record before a representative
of OWCP’s Branch of Hearings and Review. In an attached response to OWCP’s questionnaire,
she explained that she was lifting a box in the post office to her hip level. When appellant pulled
the box closer to her, the 250 coils of copper wire inside the package shifted and were heavy,
causing her to drop the package. She indicated that she felt extreme pain down her right side as
the package pulled her down when she tried to lift it. Appellant continued to work the next two
days with her postmaster’s help, but her pain continued to become more intense to the point she
could not get out of bed on Saturday morning. She also referenced a prior injury that she sustained
in 2013.
In an August 1, 2018 return to work form, Dr. Sharma indicated that appellant could return
to full-duty work on August 2, 2018.
In an August 8, 2018 medical report, Dr. Timothy Burke, a Board-certified neurosurgeon,
evaluated appellant’s symptoms and noted her history of a previous right L4-5 disc herniation and
microdiscectomy. He opined that it was possible that her proximal right leg pain was due to an
extraforaminal disc at L3-4, but her symptoms were somewhat atypical, which suggested a primary
issue at the hip. Dr. Burke opined that appellant’s injury “sounded like a work-related injury”
caused when she lifted a heavy crate of copper wire. He further opined that it was likely that this
action exacerbated her preexisting condition. Dr. Burke diagnosed a prolapsed lumbar
intervertebral disc and pain in the right lower limb. In a medical note of even date, he
recommended that appellant remain out of work until August 23, 2018.
By decision dated December 7, 2018, a hearing representative set aside the July 26, 2018
decision and ordered OWCP to prepare a statement of accepted facts and solicit a new report from
appellant’s treating physician. Specifically, the hearing representative requested that Dr. Burke
should discuss the mechanism of injury and offer a reasoned opinion on which diagnoses bear a
relationship with the May 16, 2018 employment incident and appellant’s physician assistant
should provide further clarification regarding appellant’s pain after vacuuming.
In an August 23, 2018 medical report, Dr. Burke explained that appellant’s condition had
worsened and recommended surgical treatment for her right L4-5 disc herniation. He also noted
that her symptoms were somewhat out of proportion to the relatively small size of the disc
herniation. Dr. Burke diagnosed a prolapsed lumbar intervertebral disc and discussed surgical
options with appellant.
In a January 21, 2019 medical report, Carol Jerosimich, a physician assistant, indicated that
appellant presented to review an MRI scan of her lumbar spine that was requested due to her right
buttock and lateral right thigh pain. She indicated that appellant underwent an L4-5 extraforaminal
microdiscectomy on September 12, 2018 and also noted appellant’s March 2017 L4-5
microdiscectomy. Ms. Jerosimich assessed a history of L4-5 disc herniation and lumbar
spondylosis and provided appellant with a plan for treatment.
In a May 13, 2019 letter, Dr. Burke recounted appellant’s history of injury and indicated
that she was treated for a lumbar disc herniation and underwent surgical treatment for an
extraforaminal on September 12, 2018. He opined that the work events were causally related to
her lumbar disc herniation and subsequent need for surgical treatment.

3

By decision dated June 4, 2019, OWCP denied appellant’s claim, finding that the evidence
of record was insufficient to establish that her diagnosed lumbar conditions were causally related
to the accepted May 16, 2018 employment incident.
On June 20, 2019 appellant requested reconsideration of OWCP’s June 4, 2019 decision.
Appellant submitted medical evidence referencing treatment she received from July 24,
2017 to August 23, 2018.
By decision dated September 9, 2019, OWCP affirmed its June 4, 2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.8 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical

2
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

6

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

7

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

8

K.V., Docket No. 18-0723 (issued November 9, 2018).

4

certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a lumbar injury
causally related to the accepted May 16, 2018 employment incident.
In his August 8, 2018 medical report, Dr. Burke noted appellant’s history of a previous L45 disc herniation and microdiscectomy. He opined that he believed that her injury “sounded like
a work-related injury” caused when she lifted a crate of heavy copper wire and that it was likely
that this action exacerbated her preexisting condition. On evaluation Dr. Burke opined that it was
possible that appellant’s proximal right leg pain was due to an extraforaminal disc at L3-4, but her
symptoms were somewhat atypical, which suggested a primary issue at the hip. He diagnosed a
prolapsed lumbar intervertebral disc and pain in the right lower limb. While Dr. Burke provided
an affirmative opinion on causal relationship, he failed to specifically differentiate between the
effects of the preexisting disc herniation and the symptoms related to the May 16, 2018
employment incident.11 The Board has held that a well-rationalized opinion is particularly
warranted when there is a history of preexisting condition, as in this case.12 Without explaining
how lifting a crate caused or contributed to appellant’s diagnosed condition, Dr. Burke’s report is
insufficient. Additionally, his statements that her injury “sounded like a work-related injury,” that
it was “likely” her work activity that exacerbated her preexisting condition and that it was
“possible” her proximal leg pain was due to an extraforaminal disc at L3-4 are speculative and
equivocal, and thus insufficient to establish her burden of proof.13 For these reasons, Dr. Burke’s
August 8, 2018 medical report is insufficient to establish appellant’s burden of proof.
In his August 23, 2018 medical report, Dr. Burke diagnosed a prolapsed lumbar
intervertebral disc and recommended surgical treatment to treat appellant’s worsening symptoms
without providing an opinion on causal relationship. The Board has held that medical evidence
9

I.J., 59 ECAB 408 (2008).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
N.C., Docket No. 19-1191 (issued December 19, 2019); R.D., Docket No. 18-1551 (issued March 1, 2019).
11

Id.

12

M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn Haggerty, 45 ECAB 383, 388 (1994).

13

The Board has held that speculative and equivocal medical opinions regarding causal relationship have no
probative value. R.C., Docket No. 18-1695 (issued March 12, 2019); see Ricky S. Storms, 52 ECAB 349 (2001)
(While the opinion of a physician supporting causal relationship need not be one of absolute medical certainty, the
opinion must not be speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty).

5

that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship.14 Dr. Burke also failed to discuss whether appellant’s
previous injuries or preexisting conditions contributed to her current lumbar conditions.15 For
these reasons, his August 23, 2018 report is insufficient to meet her burden of proof.
In his May 13, 2019 letter, Dr. Burke recounted appellant’s May 16, 2018 work injury and
subsequent surgical treatment for lumbar disc herniation. He opined that the work events were
causally related to her lumbar disc herniation and subsequent need for surgical treatment. While
he provided an affirmative opinion which supported causal relationship, Dr. Burke did not provide
a pathophysiological explanation as to how the accepted incident either caused or contributed to
appellant’s diagnosed conditions.16 A mere conclusory opinion provided by a physician without
the necessary rationale explaining how and why the incident was sufficient to result in the
diagnosed medical condition is insufficient to meet a claimant’s burden of proof to establish a
claim.17 For this reason, Dr. Burke’s May 13, 2019 letter is also insufficient to meet appellant’s
burden of proof.
Dr. Sharma’s June 13, 2018 notes referenced appellant’s lower back pain and pain in her
right shoulder radiating down to her right lower extremity. He diagnosed her with lumbar
radiculopathy, degeneration of lumbar intervertebral disc, and low back pain. As stated previously,
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.18 For this reason, Dr. Sharma’s June 13,
2018 notes are insufficient to meet appellant’s burden of proof.
Appellant also submitted medical reports from Mr. Slayton and Ms. Jerosimich, physician
assistants. Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered physicians as defined under FECA.19
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.20
Additional medical evidence referenced dates of treatment from July 24, 2017 to
August 23, 2018. As this evidence predated the May 16, 2018 employment incident, it is irrelevant

14

R.Z., Docket No. 19-0408 (issued June 26 2019); P.S., Docket No. 18-1222 (issued January 8, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
15

K.R., Docket No. 18-1388 (issued January 9, 2019).

16

Victor J. Woodhams, 41 ECAB 345 (1989). Supra note 10 at Chapter 2.805.3e (January 2013). See supra note
10 at R.D.
17

J.O., Docket No. 19-0326 (issued July 16, 2019); J.D., Docket No. 14-2061 (issued February 27, 2015).

18

Supra note 14.

19

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

20

See M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered
medical evidence if countersigned by a qualified physician. Supra note 10 at Chapter 2.805.3a(1) (January 2013).

6

to the instant claim.21 Further, the remaining evidence dated after the May 16, 2018 date of injury
fails to offer an opinion regarding the cause of appellant’s condition.22
As appellant has not submitted rationalized medical evidence establishing that her lumbar
injury is causally related to the accepted May 16, 2018, the Board finds that she has not met her
burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a lumbar injury
causally related to the accepted May 16, 2018 employment incident.

21

P.C., Docket No. 18-0167 (issued May 7, 2019).

22

Supra note 14.

7

ORDER
IT IS HEREBY ORDERED THAT the September 9, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

